DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 34 recites “preferably 0.1 to 7.5 wt%” on lines 4-5, “preferably 50 to 80 wt%” on line 7, “preferably 1 to 10 wt%” on line 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,033,880. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘880 teaches a catalyst composition comprising zinc oxide with optional modifiers selected from the group of Copper, Manganese, and Niobium and a stabilized titania support, comprising:
the stabilized titania support stabilized with a stabilizing element(s) comprising zirconium, tungsten, or a rare earth element or combinations thereof; and Zn; wherein the catalyst composition from 10 to 95 wt% titania, 0.1 to 25 wt% of the stabilizing element(s), 0 to 3 wt% of the modifiers; and 0.1 to 10 wt% Zn; and 
characterizable by a Activity Parameter > 1500, Selectivity Parameter < 0.2 and a stability parameter < 0.005 using a test where the mixed metal oxide catalyst is loaded in a fixed-bed reactor such that the 50 > dT/dP > 10 (diameter of tube to diameter of catalyst particles) and 200 > L/dP > 50 (length of catalyst bed to diameter of catalyst particles) and 2 > dP > 0.5 mm exposed to a feed stream of propane at a temperature of 625°C, atmospheric pressure and a feed rate of 2 hr-1 weight hourly space velocity.

Allowable Subject Matter
Claims 34-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Liu et al US Patent 6,677,497. Liu teaches a paraffin
dehydrogenation catalyst that comprises NixAjBkCiOi (column 3 lines 55 - column 4 line 6). A can comprise an active element, Nb (column 3 line 56), B can comprise a support stabilizer of a rare earth (La, Ce), and C can comprise a mechanical stabilizer, Ti, Si, Fe, or Al. Thus, Liu teaches a catalyst with the same elements for catalyst (b) and (c). However, Liu does not teach an Activity Parameter > 1500, Selectivity Parameter < 0.5 and a stability parameter < 0.005 using a test where the mixed metal oxide catalyst is loaded in a fixed-bed reactor such that the 50 > dT/dP > 10 (diameter of tube to diameter of catalyst particles) and 200 > L/dP > 50 (length of catalyst bed to diameter of catalyst particles) and 2 > dP > 0.5 mm exposed to a feed stream of propane at a temperature of 625°C, atmospheric pressure and a feed rate of 2 hr-1 weight hourly space velocity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772